DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 June 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
   Paragraph [0001], line 2:  The phrase -- now U.S. Patent No. 10,859,412 -- should be inserted after the date. 
  
Appropriate correction is required.

Claim Objections
Claims 1-9 are objected to because of the following informalities:
   Re claim 1, claim line 1:  The term -- configured -- should be inserted prior to the term "for" in order to positively recite the functionality of the preamble. 
   Re claim 1, claim line 3:  The term -- configured -- should be inserted prior to the term "for" in order to positively recite the functionality of the connector.
   Re claim 1, claim line 6:  The term "assembly" should be corrected to read
-- sheath --.
   Re claim 1, claim line 8:  The phrase "the sheath lumen" lacks antecedent basis.
   Re claim 7, claim line 2:  Is the term "fix" correct?  Should the term "fix" be corrected to read -- fit --?
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 3:  This claim does not make sense.  A probe sheath that has a portion that is at least semi-rigid cannot now be rigid.  If a portion of the probe sheath is rigid, then that portion of the probe sheath is no longer at least semi-rigid or flexible.  The claim takes away this limitation and the portion of the probe sheath loses this property. 
   Re claim 9, claim line 1:  The phrase "the disposable elongate probe" lacks antecedent basis.  The claim from which this claim depends, claim 7, does not previously set forth that the elongate probe is disposable.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
   Claim 1 recites that the probe sheath has a portion that is at least semi-rigid.  Claim 3, which depends from claim 1, recites that the at least semi-rigid portion is rigid.    The portion of the probe sheath is that was semi-rigid, and now ridged is no longer at least semi-rigid or flexible.  Thus, claim 3 fails to further limit the at least semi-rigid limitation of the portion of the probe sheath because this limitation has been removed.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0151482 (Klees et al.).
	   With respect to the limitations of claim 1, Klees et al. disclose a probe assembly for inserting a probe (1) into a flexible or semi-rigid vessel or tubing (9) (Figure 3), the assembly comprising:
      a distal aseptic connector (23,25) for coupling to the vessel or tubing (9) (paragraph [0046], lines 1-7), and
      a probe sheath (15) extending longitudinally from the aseptic connector (23) (paragraph [0046], lines 1-4) and having at least a portion that is at least semi-rigid (17, 19 - less flexible than compressible section and does undergo compression during probe movement) and another portion that is flexible (21), the probe assembly further comprising at least one inner longitudinal lumen (interior of tubing (15)) configured to sealably receive (29) an elongate probe body (1) and to permit longitudinal movement of the probe body (1) within the sheath lumen (Figures 1-3).  

	   With respect to the limitation of claim 3, Klees et al. appear to disclose that the at least semi-rigid portion is rigid (ends (17,19) of probe sheath do not undergo compression during probe (1) movement through the lumen - Figure 3).

   With respect to the limitation of claim 4, Klees et al. further disclose that the distal aseptic connector (23) is further adapted to couple to a mating aseptic connector (25) associated with the flexible or semi-rigid vessel or tubing (9) (paragraph [0046], lines 1-5 - Figures 1-2).

   With respect to the limitation of claim 5, Klees et al. further disclose that the probe assembly is configured to be sterilized (paragraph [0001], lines 1-3 and paragraph [0047], lines 1-10).

   With respect to the limitation of claim 6, Klees et al. further disclose that the 
flexible or semi-rigid vessel or tubing is a bioprocessing bag (paragraph [0002], lines 1-5 and paragraph [0043], lines 1-7).  

	   With respect to the limitation of claim 7, Klees et al. further disclose an elongate probe (1) dimensionally sized to fix within the probe sheath (15) and configured to measure at least a parameter of a substance in the vessel or tubing (9) (abstract, lines 1-2 and 5-8 and paragraph [0041], lines 1-11 and Figure 3).
   With respect to the limitation of claim 8, Klees et al. further disclose that the at least one parameter includes conductivity, pH, dissolved oxygen and turbidity (paragraph [0041], lines 1-5 - conductivity of a product, pH of the product, oxygen content of the product).


Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0124035 (Broadley et al.).
   With respect to the limitations of claim 1, Broadley et al. disclose a probe assembly for inserting a probe/sensing element (126) into a flexible or semi-rigid vessel or tubing (paragraph [0003]), the assembly comprising:
      a distal aseptic connector (110) for coupling to the vessel or tubing  (paragraph [0036], lines 22-26), and
      a probe sheath/enclosure (102) extending longitudinally from the aseptic connector (110) (paragraph [0035], lines 4-5) and having at least a portion that is at least semi-rigid (area/portion immediately left of the flexible/compressible region (114) attached to the connector (110) is semi-rigid (material has some compressibility but less than the flexible region (114))) and another portion that is flexible (114), the probe assembly further comprising at least one inner longitudinal lumen (interior of enclosure (102)) configured to sealably receive (130, 132) an elongate probe body (116, 126) (paragraph [0037], lines 6-17) and to permit longitudinal movement of the probe body (116, 126) within the sheath lumen (Figure 1).  

	   With respect to the limitation of claim 3, Broadley et al. appear to disclose that the at least semi-rigid portion is rigid (immediate area/portion to left of flexible region (114) does not undergo compression during probe (116, 126) movement through the lumen - Figures 1 and 3).

   With respect to the limitation of claim 4, Broadley et al. further disclose that the distal aseptic connector (110) is further adapted to couple to a mating aseptic connector (208) associated with the flexible or semi-rigid vessel or tubing (paragraph [0036], lines 22-28 - Figures 1-3).

   With respect to the limitation of claim 5, Broadley et al. further disclose that the probe assembly is configured to be sterilized (paragraph [0036], lines 22-28).

   With respect to the limitation of claim 6, Broadley et al. further disclose that the flexible or semi-rigid vessel or tubing is a bioprocessing bag (paragraph [0036], lines 25-26).  

	   With respect to the limitation of claim 7, Broadley et al. further disclose an elongate probe (116, 126) dimensionally sized to fix within the probe sheath/enclosure (102) and configured to measure at least a parameter of a substance in the vessel or tubing (paragraph [0008], lines 38-41).

   With respect to the limitation of claim 8, Broadley et al. further disclose that the at least one parameter includes conductivity, pH, dissolved oxygen and turbidity (paragraph [0008], lines 38-41 - pH, dissolved oxygen, and conductivity).

   With respect to the limitation of claim 11, Broadley et al. further disclose at least one catch on an end of the at least one inner longitudinal lumen configured to fix a position of the elongate probe in a longitudinal direction (locking nut (132) appears on the inner lumen to connect the probe/sheath (116, 126) to the probe sheath/enclosure (102)to fix a position of the probe (116) - Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0151482 (Klees et al.)  in view of US 8,650,974 (Pritzke).
   With respect to the limitation of claim 9, Klees et al. disclose all of the limitations of the base claim, but fail to disclose that the elongate probe includes a probe handle that facilitates longitudinal movement of the elongate probe within the probe sheath.
   Pritzke discloses a device for collecting samples from a powder stream comprising a sampling device comprised of a push rod (7) having a grip element (11) attached at one end.  The grip element (11) enhances movement of the push rod (7) through a housing (1) attached to the wall of the powder line (3) (Figures 1-2).  Modifying the probe of Klees et al. to utilize a grip element or handle would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention as a means of improving the ability of an operator to grip the probe and move the probe through probe sheath and into the sample container or bag. 
   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over
US 2011/0124035 (Broadley et al.) in view of US 8,650,974 (Pritzke).
   With respect to the limitation of claim 9, Broadley et al. disclose all of the limitations of the base claim, but fail to disclose that the elongate probe includes a probe handle that facilitates longitudinal movement of the elongate probe within the probe sheath.
   Pritzke discloses a device for collecting samples from a powder stream comprising a sampling device comprised of a push rod (7) having a grip element (11) attached at one end.  The grip element (11) enhances movement of the push rod (7) through a housing (1) attached to the wall of the powder line (3) (Figures 1-2).  Modifying the probe of Broadley et al. to utilize a grip element or handle would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention as a means of improving the ability of an operator to grip the probe and move the probe through probe sheath and into the sample container or bag. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 2 and 10 because the prior art of record fails to teach and/or make obvious the limitations of the above claim in combination with all of the remaining limitations of the base claim and any intervening claims.

Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art discloses various probe assemblies that pass through an apertures.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856